COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Wayne M. English and James D. Colling v. Costa Bajjali

Appellate case number:    01-17-00093-CV

Trial court case number: 2016-01849

Trial court:              165th District Court of Harris County

       The motion for rehearing, filed by Wayne M. English and James D. Colling, is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Higley, Massengale, and Lloyd.

Date: February 15, 2018